DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/22 has been entered.

Response to Amendment
3.	The rejection of Claim 11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 06/06/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 12 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 06/06/22 is herein amended due to the Applicant’s amendments.

5.	The rejection of Claims 1-4, 6, 8, 9, and 14-20 under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR 10-2016-0087331) as set forth in the Final Rejection filed 06/06/22 is NOT overcome by the Applicant’s arguments.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites Ar7 in structure (G12) which is nowhere defined.
Corrections are required.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-4, 6, 8, 9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR 10-2016-0087331).
	Cha et al. discloses compounds of the following form:

    PNG
    media_image1.png
    244
    553
    media_image1.png
    Greyscale

([0008]) where Y = substituted or unsubstituted arylphosphine group (among others), a and c = 1-4, b = 1-2,  and R1-3 = independently hydrogen or substituted or unsubstituted C1-30 linear (or branched) alkyl group ([0011]-[0013]); such alkyl groups include methyl, ethyl, propyl, and the like ([0039]).  An embodiment is disclosed: 

    PNG
    media_image2.png
    106
    165
    media_image2.png
    Greyscale

(compound 141, page 92) such that R1-2 = unsubstituted C1 alkyl (methyl), X = O, L2 = single bond, L1 = unsubstituted C6 arylene (phenylene), n = 1, and Ar1 = substituted C18 heteroarylene (where substituent = C24 arylene) of Applicant’s formula 1.  However, Cha et al. does not explicitly disclose an embodiment that fully reads on Applicant’s formula 1, particularly in regards to the excluded compound limitation.  Nevertheless, it would have been obvious to modify the compound as disclosed by Cha et al. (above) such that the Ar1 group is further substituted by C1-12 alkyl (such as methyl).  The motivation is provided by the fact that the modification merely involves the exchange of one group (hydrogen) for a functional equivalent (C1-12 alkyl such as methyl) selected from a highly finite list (as easily envisioned from the scope of Cha et al.’s formula), thus rendering the production predictable with a reasonable expectation of success.
Cha et al. further discloses the following organic electroluminescent (EL) device (light-emitting device):

    PNG
    media_image3.png
    368
    280
    media_image3.png
    Greyscale

(Fig. 2) comprising substrate (20), anode (30), hole-injecting layer (60), hole-transporting layer (70), electron-blocking layer (80), light-emitting layer (40), electron-transporting layer (90), electron-injecting layer (100), and cathode (50) ([0134]).  Its inventive compounds comprise the electron-blocking layer, light-emitting layer, and/or the electron-transporting or electron-injecting layer ([0135]-[0138]); the cathode comprises a bilayer of LiF/Al ([0146]); notice that the layer of LiF can be considered part of the semiconductor layer.

Allowable Subject Matter
11.	Claims 5, 7, 10, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Cha et al. (KR 10-2016-0087331), which discloses compounds of the following form:

    PNG
    media_image1.png
    244
    553
    media_image1.png
    Greyscale

([0008]) where Y = substituted or unsubstituted arylphosphine group (among others), a and c = 1-4, b = 1-2,  and R1-3 = independently hydrogen or substituted or unsubstituted C1-30 linear (or branched) alkyl group ([0011]-[0013]); such alkyl groups include methyl, ethyl, propyl, and the like ([0039]).  An embodiment is disclosed: 

    PNG
    media_image2.png
    106
    165
    media_image2.png
    Greyscale

(compound 141, page 92).  However, it is the position of the Office that neither Cha et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the nature of the chemical groups comprising formula 1.

Response to Arguments
12.	The Applicant argues on page 35 that the analysis as provided by the Office in the above rejection (wherein compound 141 was modified via the exchange of one group (hydrogen) for a functional equivalent (C1-12 alkyl such as methyl) selected from a highly finite list as taught by Cha et al.) failed to articulate “a recognized problem or need in the art,” which is necessary to apply the “obvious to try” rationale.  Applicant's arguments have been fully considered but they are not persuasive.  Cha et al. clearly identifies a need in the art for materials used in the organic electroluminescent (EL) device requiring high current; its inventive compounds fulfill such requirements as they have high glass transition temperatures and “excellent” thermal stabilities ([0018]).  Cha et al. specifically teaches adjusting the appropriate HOMO or LUMO energies of its inventive compounds to improve efficiency, driving voltage, and lifespan characteristics; Cha et al. suggests modification of its specifically disclosed embodiments “in various other forms,” with the full scope of its invention “not to be construed as being limited” to such embodiments ([00159]).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786